— Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered October 15, 1986, convicting him of grand larceny in the third degree and unauthorized use of a motor vehicle in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The sentencing court afforded the defendant an opportunity to state the basis for his application to withdraw his plea of guilty and, in our view, the defendant failed to demonstrate the existence of facts sufficient to warrant such relief (see generally, People v Tinsley, 35 NY2d 926; People v Matta, 103 AD2d 756). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.